 

Exhibit 10.9

 



WAITR HOLDINGS INC.
1510 West Loop South
Houston, Texas 77027

 


Luxor Capital Group, LP
1114 Avenue of the Americas, 28th Floor
New York, New York 10036

 

November 15, 2018

 

 

 

Ladies and Gentlemen,

 

Reference is made to that certain Credit Agreement, dated as of November 15,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Waitr Holdings
Inc. (“Company”), the lenders listed on the signature pages hereto (“Original
Lenders”), the other lenders from time to time party thereto (each, together
with Original Lenders, a “Lender”) and Luxor Capital Group, LP, as
administrative agent (“Administrative Agent”). Capitalized terms used herein but
not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

 

The Company, Administrative Agent and Original Lenders hereby agree that:

 

1.Registration of Notes.

 

a.Lenders holding Term Loan Exposure representing more than 50% of the aggregate
Term Loan Exposure of all Lenders may, by written notice to the Company and
Administrative Agent given at any time after the date hereof (an “Exchange
Notice”), require the Company to (i) exchange all or any portion of their Notes
for New Notes (as defined below) and (ii) register the resale of such New Notes
in accordance with Section 1(d) below; it being understood and agreed that
Lenders shall only be permitted to give one Exchange Notice.

 

b.If an Exchange Notice is given, the Company shall promptly (and in any event
within thirty (30) Business Days) prepare a final form of indenture (the
“Indenture”) that complies with the Trust Indenture Act of 1939, as amended (the
“TIA”), with a trustee reasonably acceptable to Administrative Agent, pursuant
to which Indenture new convertible notes of the Company (the “New Notes”) shall
be issued in exchange for Notes, in each case with covenants, events of default
and other terms that are customary for publicly traded convertible notes under
an indenture under the TIA, including customary publicly traded convertible note
covenants such as requiring the repayment of any interest and principal and
delivery of any underlying securities issuable upon conversion in each case in
accordance with the terms of the New Notes, requiring the Company to maintain an
office where the New Notes may be surrendered, requiring the delivery of certain
customary information, reports and compliance certificates to the trustee under
the Indenture and requiring the Company to give notice of any default or event
of default to the trustee, and such other or different terms as may be agreed to
between the Company and Administrative Agent.

 



 

 

 

c.At or prior to the Company’s entry into the Indenture, Administrative Agent
shall send notice to the Lenders, who shall have 20 business days after receipt
thereof to notify Administrative Agent of the principal amount of the Notes each
such Lender desires to have the Company exchange for New Notes; provided that
the Company shall not be required to exchange and register Notes of any Lender
in any denomination of less than $2,500,000. Administrative Agent shall promptly
notify the Company of the aggregate amount of New Notes to be issued and the
Lenders requesting such registration.

 

d.Upon the issuance of New Notes, the Company shall also enter into a
registration rights agreement, consistent with the terms of the Registration
Rights Agreement, with the Lenders who are exchanging Notes for New Notes, with
any necessary changes to such registration rights agreement to be agreed to
between the Company and Administrative Agent, and the Company shall register the
resale of the New Notes to be issued under the Indenture under an effective
shelf registration statement in accordance with the terms of such registration
rights agreement.

 

e.At or immediately after the Company’s entry into the Indenture, the Company
shall exchange any Notes surrendered by the Lenders who have elected to exchange
such Notes in accordance with Section 1(c) above for New Notes issued under the
Indenture, which New Notes shall be at the same Conversion Rate (as defined in
the Notes) as the then-applicable Conversion Rate of such Notes, have the same
interest rate and maturity date as the interest rate and Term Loan Maturity Date
of the Notes and shall be for the same principal amount as the principal amount
of such Notes.

 

f.The Company shall bear all third-party costs and expenses in connection with
the negotiation of the Indenture, the exchange of Notes for New Notes and the
issuance and registration of the New Notes, including one counsel for the
recipients of New Notes selected by such recipients, other than such costs and
expenses as are to be paid by the Lenders pursuant to the registration rights
agreement.

 

2.Governing Law. This letter agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.

 



2

 

 

3.Jury Trial; Consent to Jurisdiction. Any judicial proceeding brought with
respect to this letter agreement must be brought in any court of competent
jurisdiction in the State of Delaware, and, by execution and delivery of this
letter agreement, each party (a) accepts, generally and unconditionally, the
exclusive jurisdiction of such courts and any related appellate court, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this letter agreement; and (b) irrevocably waives any objection it may now
or hereafter have as to the venue of any such suit, action or proceeding brought
in such a court or that such court is an inconvenient forum. Nothing in this
Section 3, however, shall affect the right of any party to serve legal process
in any other manner permitted by law or at equity. Each party agrees that a
final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment or in any other manner provided by law
or at equity. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS LETTER AGREEMENT.

 

4.Counterparts. This letter agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.

 

5.Telecopy Execution and Delivery. A facsimile, telecopy, portable document
format (“.PDF”) or other reproduction of this letter agreement may be executed
by one or more parties hereto and delivered by such party by facsimile, .PDF, or
any similar electronic transmission device pursuant to which the signature of or
on behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this letter agreement as well as any facsimile, telecopy, .PDF, or other
reproduction hereof.

 

[Remainder of Page Intentionally Left Blank]

 

3

 

 

IN WITNESS WHEREOF, the parties have duly executed this letter agreement as of
the date first above written.

 



  WAITR HOLDINGS INC.         By: /s/ Christopher Meaux   Name: Christopher
Meaux   Title: Chief Executive Officer

  

[Signature Page to Side Letter Regarding Convertible Notes Registration]

 

 



LUXOR CAPITAL GROUP, LP,   as Administrative Agent         By: /s/ Norris Nissim
  Name: Norris Nissim   Title: General Counsel  

 



LUXOR CAPITAL PARTNERS, LP,       By: Luxor Capital Group, LP,     its
Investment Manager         By: /s/ Norris Nissim   Name: Norris Nissim   Title:
General Counsel  

 



LUXOR CAPITAL PARTNERS OFFSHORE   MASTER FUND, LP,         By: Luxor Capital
Group, LP,     its Investment Manager         By: /s/ Norris Nissim   Name:
Norris Nissim   Title: General Counsel  

 



LUXOR WAVEFRONT, LP,

        By: Luxor Capital Group, LP,     its Investment Manager         By: /s/
Norris Nissim   Name: Norris Nissim   Title: General Counsel  



 

LUGARD ROAD CAPITAL MASTER FUND, LP,

        By: Luxor Capital Group, LP,     its Investment Manager         By: /s/
Norris Nissim   Name: Norris Nissim   Title: General Counsel  



 



5

